Appellant's brief shows that the jurisdiction of this cause is in the Appellate Court. This is pointed out in appellee's brief, citing Pivak v. State (1931), 202 Ind. 417,  175 N.E. 1, 2.  278; Thompson v. Travis (1942), 220 Ind. 1,  39 N.E.2d 944; Pisarski v. Glowiszyn (1942),220 Ind. 128, 41 N.E.2d 358. In the reply brief appellant says that its Proposition I presents a constitutional question. The proposition reads:
"The appellee company does not have under Chapter 195 of the Acts of 1897, an absolute charter so as to be governed only by Chapter 195 of the Acts of 1897, but it is subject to all the general insurance laws of the State including Chapter 214 *Page 39 
of the Acts of 1901 and Chapter 162 of the Acts of 1935."
Consideration of the proposition might call for statutory construction but no constitutional problem is indicated. The statement in appellee's application for an extension of time within which to file briefs that jurisdiction is in this court cannot bind the court.
Pursuant to § 4-217, Burns' 1933, § 1362, Baldwin's 1934, the cause is transferred to the Appellate Court.
Note. — Reported in 57 N.E.2d 625.